Citation Nr: 0632319	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  98-03 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had recognized service from September 14, 1988 to 
September 13, 1991.  His period of service from September 14, 
1991 to July 8, 1992 was under dishonorable conditions.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In August 2003, the Board remanded the case to the RO to 
afford the veteran a Board hearing.  A transcript (T) of the 
March 2005 Board hearing held at the RO was associated with 
the claims file.  Thereafter, in July 2005, the Board 
remanded the case to the RO for further development.  The 
case was recently returned to the Board.


FINDING OF FACT

There is no competent medical evidence reasonably associating 
a current disability of the left shoulder, identified as age-
related impingement, to the veteran's period of recognized 
military service on any basis.  


CONCLUSION OF LAW

A chronic left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his current claim.  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The June 2004 RO letter issued pursuant to the Board remand 
in August 2003 and the September 2005 RO letter issued 
pursuant to the Board remand in July 2005 informed him of the 
provisions of the VCAA and he was advised to identify any 
evidence in support of his claim that had not been obtained.  
They emphasized relevant evidence and invited the veteran to 
provide any evidence or information he had pertaining to the 
claims.  The correspondence mentioned above advised him of 
the evidence he needed to submit.  The VCAA-directed letters 
informed him that VA would obtain pertinent federal records.  
He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  As such, the 
Board finds that the correspondence VA issued satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, a 
comprehensive VCAA notice was not provided to the veteran 
prior to the initial AOJ adjudication of the claims and as a 
result the timing of the notice does not comply with the 
express requirements of the law as interpreted in Pelegrini.  
However, as explained below, the Board concludes that the 
applicable notice and duty to assist requirements have been 
substantially met in this case.  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  The VCAA specific 
letter in September 2005 had a reference to this element on 
page 2, and the earlier VCAA specific notice in June 2004 had 
a similar reference on page 4 that the Board finds fairly 
represented the content of the "fourth element".  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The record shows the 
veteran had a meaningful opportunity to participate 
effectively in the processing of the claim and the VCAA 
notices pursuant t Board remands cured any timing deficiency.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Furthermore, as the Board is denying the appeal, 
any deficiency in the timing of VCAA notice regarding the 
effective date and initial rating elements for compensation 
claims is harmless.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In any event the supplemental statement of the 
case that he RO issued in April 2006 when it most recently 
reviewed the claim addressed these elements. 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The development of the claim produced relevant VA 
clinical records and private treatment reports and medical 
opinions relevant to the appeal issue regarding service 
connection.  The Board also obtained records from the Social 
Security Administration (SSA).  The veteran also testified at 
a Board hearing and he did not submit any additional 
supporting medical statements although he was advised to do 
so at the hearing and indicated he would do so (T 38-39).  
Thus, the Board finds the development is adequate when read 
in its entirety, and it satisfied the directive in the remand 
orders and the obligations established in the VCAA.  The duty 
to assist having been satisfied, the Board will turn to a 
discussion of the issue on the merits.


Analysis

In order to establish service connection for a disorder, 
there must be (1) medical evidence of the current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
However, continuous service for 90 days or more during a 
period of war or applicable peacetime service, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records include a clinical 
record entry in November 1990 noting he was in a motor 
vehicle accident where the vehicle rolled.  He "hit shoulder 
on something" and it was very painful.  The left shoulder 
acromioclavicular joint was tender and he had a limited range 
of motion.  This was assessed as rule out acromioclavicular 
separation and acromion fracture.  A master problem list 
containing entries from February 1990 through August 1991 did 
not refer to the left acromioclavicular joint or the left 
shoulder either as a major problem or a temporary problem.  

The record of medical treatment thereafter shows a reference 
to left side shoulder, hip and back injury in an April 1993 
record presenting complaints of paranoia and nervousness.  
The left shoulder was mentioned again in 1994 when in a 
psychiatric treatment history he mentioned problems with the 
left hip and the left shoulder from being hit by a car in 
1992.  The record did not include any diagnosis for the left 
shoulder.  Subsequent private reports through 1997 did not 
mention the left shoulder currently or by history.  The VA 
examination in November 1997 was also unremarkable regarding 
the left shoulder.  

He mentioned the left shoulder sprain in March 1998 recalling 
a vehicle accident in connection with a claim for post-
traumatic stress disorder.  Earlier claims for VA 
compensation beginning in July 1992 were silent regarding the 
left shoulder.  He told a VA examiner in April 1998 that 
vehicle accident in Saudi Arabia resulted in a left shoulder 
injury and that the left arm was in a sling for five days and 
the pain decreased.  A VA psychology assessment in November 
1997 did not refer to any current disability of the left 
shoulder.  

The veteran told a VA examiner in November 1998 that after 
the vehicle accident the left shoulder problem was treated 
with a sling for a week and he had no rehabilitation on this.  
He said the left shoulder was sore and caused night pain.  He 
had no therapy treatment or injections and he reported 
occasional numbness in the middle finger and the ring finger.  
He stated he was on SSA disability for mental health problems 
and the comprehensive SSA reports did not include any 
diagnosis of a left shoulder disability.  The examiner's 
impression was left acromioclavicular arthritis and a 
question of a lower grade acromioclavicular separation if one 
occurred, and rotator cuff tendonitis.  The X-ray was 
interpreted as showing no evidence of fracture or dislocation 
of the left shoulder and the acromioclavicular joint was 
reported as normal.  

A chiropractor reported in July 1999 that the veteran was 
seen for an evaluation and the report mentioned that after an 
accident in service he had left shoulder pain.  There was no 
report of any radiology findings for the left shoulder.  In 
October 1999, RR, M.D., reported that the veteran's 
complaints included left shoulder pain that he said was from 
a past motor vehicle accident.  Dr. R. believed the veteran 
suffered from degenerative joint disease of the left shoulder 
secondary to old trauma.  A private radiology report in 
September 1999 showed no acute fracture or dislocation of the 
left shoulder.  Another private medical report in January 
2000 mentioned left shoulder pain and a history of a vehicle 
accident but there was no diagnosis for the left shoulder in 
the record other than left shoulder pain.  An October 2000 
private psychiatric report noted the veteran reported a 
history of left shoulder arthritis.  

His Board hearing testimony recalled a left shoulder injury 
in a vehicle accident, that it was put in a sling, that he 
had no further treatment in Saudi Arabia and no reinjury.  He 
stated it bothered him constantly to the present but he had 
not had physical therapy (T 6, 28-31, 33-35).      

The VA examiner in November 2005 reviewed the record and 
prior radiology reports and noted the veteran's complaint was 
pain and stiffness in the left shoulder and being unable to 
lift anything with the left hand.  The examiner's impression 
after examination was left shoulder pain that appeared to be 
from a failure to adequately rehabilitate any injury the 
veteran may have had.  The examiner stated that for this 
reason the veteran's current left shoulder condition is 
"unlikely or not" caused by or the continuing result of an 
injury received more than 10 years ago in the military.  The 
examiner stated the veteran did not have any evidence of 
rotator cuff pathology and the only pain elicited was from 
impingement which is more age-related and not necessarily 
post-traumatic, especially this far out from the injury.  

It is the obligation of VA to render a decision which grants 
every benefit that can be supported in law while protecting 
the interests of the Government, with due consideration to 
the policy of the Department of Veterans Affairs to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§§ 3.103, 3.303(a).  

That being said, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997) (and cases cited therein); Guimond v. Brown, 
6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 
161 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 
12 Vet. App. 341, 345 (1999) (observing that, in a case where 
the claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify."  (citations omitted)).  
The Board must assess the weight and credibility to be given 
to the evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  

On this point, the VA medical opinion in November 2005 was 
based upon a consideration of the pertinent record and took 
into account the veteran's history, and the information in 
the extensive record of medical treatment beginning with the 
service medical records.  Struck v. Brown, 9 Vet. App. 145, 
155 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
RO provided the entire record to VA examiner and did not 
limit or constrain the review.  See, e.g., Colayong v. West, 
12 Vet. App. 524, 535 (1999); Bielby v. Brown, 7 Vet. App. 
260, 268-69 (1994).  In support of the claim, the veteran had 
physicians review his self reported history and they opined 
in favor of the claim regarding the left shoulder.  However, 
in response to the VA opinion, the appellant did not 
challenge the specific conclusions or rationale against a 
nexus to military service with medical evidence that took 
into account the facts specific to the veteran's case.  See 
Wray v. Brown, 7 Vet. App. 488, 492-93 (1995); Davis v. West, 
13 Vet. App. 178, 185 (1999) and Struck v. Brown, 9 Vet. 
App. 145, 155 (1996).  As with any piece of evidence, the 
credibility and weight to be attached to any medical opinion 
is an adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

The Board will point out that the medical reports contain a 
history for the left shoulder pain infrequently after 
military service with a reference to a remote injury during 
military service.  This is a history which the VA examiner 
weighed with the veteran's self reported history of 
manifestations for the left shoulder.  The VA opinion took 
into account the entire record in addition to the veteran's 
presentation.  The Board believes it is entitled to 
determinative probative weight, as unlike the statement of 
record from Dr. R., the VA opinion was not based upon assumed 
facts of injury or continuity of symptomatology that is 
supported only with the veteran's self-reported history of 
"chronic left shoulder pain" after a motor vehicle accident 
in 1990.  

As such the private medical statement is not entitled to any 
probative weight when compared with the VA opinion directed 
to service connection.  See, e.g., Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994); see also Grover v. West, 12 Vet. 
App. 109, 112 (1999), affirming LeShore v. Brown, 8 Vet. App. 
406 (1995), holding that self-reported history unenhanced by 
additional comment from an examiner or review of relevant 
records does not constitute competent medical evidence.  See 
e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(speculative medical opinion cannot establish in-service 
medical nexus without supporting clinical data or other 
rationale to provide the degree of certainty required for 
medical nexus evidence).  Furthermore the VA examiner in 
November 1998 suspected acromioclavicular arthritis and 
separation but a radiology report then or thereafter has not 
confirmed either disorder. 

In essence, the supportive statement from Dr. R. does not 
contain rationale to rebut the conclusions of VA examiner 
regarding the relationship of left shoulder pain to any 
incident of military service.  In fact it appears that the VA 
examiner concluded any injury the veteran sustained was 
insignificant in light of the current pain which the examiner 
felt was more likely related to age related impingement.

The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Wood v. Derwinski, 1 Vet. App. 190 (1991); Sanden, 
supra.  The VA medical opinion is viewed in its full context, 
and not characterized solely by the medical professional's 
choice of words that read fairly do not offer support for 
service connection of any claimed disability of he left 
shoulder as related to military service on any basis.  See, 
e.g., Lee v. Brown, 10 Vet. App. 336, 339 (1997).  

Furthermore, the claimant's personal belief, no matter how 
sincere, unsupported by competent medical evidence, cannot 
form the basis of a claim.  Voerth v. West, 13 Vet. App. 117 
(1999).  Continuity of symptomatology is not established 
solely through his recollections, and where, as here, there 
is no medical evidence indicating continuous symptomatology 
for the left shoulder related to an initial injury during the 
period of recognized military service.  McManaway v. West, 13 
Vet. App. 60, 66 (1999).  Similarly, the Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions, and certainly cannot 
oppose the well reasoned VA medical opinion of record.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, 
the Board finds, the preponderance of the evidence is against 
the claim and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107; Ferguson v. Principi, 273 F.3d 1072, 1076 
(Fed. Cir. 2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


